Air. Chief Justice Shepard
delivered the opinion of the Court:
If it be true that Chin Wah was born of Chinese parents domiciled in California, and not employed in any diplomatic or official capacity, he became at his birth a citizen of the United .States by the terms of the 14th Amendment. United States v. Wong Kim Ark, 169 U. S. 649, 42 L. ed. 890, 18 Sup. Ct. Rep. 456.
The certificate of AIcGettrick, not being a certified copy of any record of his court, is not admissible as such, but it was admissible in corroboration of the witnesses who testified to the *43trial, especially in company with the stipulation as to McGettrick’s failure to keep judgment records. It tended to show, at least in corroboration of the witnesses, that such a trial, had been had at the time, and that Chin Wall was arrested and tried under the name of Chin Leong Say. The certified copy of the fee bill in that case was also admissible for the same purpose. The report of Mount joy was properly excluded.
The witnesses wTere unimpeached, and their testimony made a prima facie case of Chin Walds birth in the United States and consequent citizenship. • It is true that sec. 3 of the act of May, 1892, provides that a Chinese person, or person of Chinese descent, arrested under the provisions of this act or the acts hereby extended, shall be adjudged to be unlawfully in the United States unless such person shall establish, by affirmative proof to the satisfaction of such justice, judge, or commissioner, his lawful right to remain in the United States.
It has been held by the circuit court of appeals for the seventh circuit that this provision does not apply in the case where the defendant asserts citizenship of the United States, and that the burden of proof is upon the government in such a case. Moy Suey v. United Stales, 78 C. C. A. 85, 147 Fed. 697, 699.
It is not necessary'to decide this question, for it seems that the testimony was sufficient to establish the fact as required by the section. It does seem, however, that where a Chinese person has lived in the United States for a long period of time, and when arrested claims that he was a citizen of the United States by virtue of his birth in one of the states of the Union, the government should have the burden of overthrowing the case made by the defendant.
The judgment is therefore reversed, and the cause remanded, with direction to discharge the defendant unless there may be further evidence offered by the government in disproof of his caso. Reversed.